DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15, 30, 33, the statement “co-located” is vague and indefinite.  The claims disclose that the generators are connected to the array transformer.  It is not clear what is meant by “co-located”.  Are the wind turbine generators located on the same compartment as the transformer?  Same height level?  The claim language is unclear.  

Claims 16 – 29, 31, 32, 34 are rejected due to their dependency on claims 15, 30, 33.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston et al (US 2014/0092650).
Alston et al discloses, regarding,
n offshore wind farm, comprising: a plurality of wind turbine generator arrays (see Fig. 2A), each wind turbine generator array comprising: an array transformer (see Fig. 2A); and a plurality of wind turbine generators electrically connected to the array transformer, wherein the array transformer is co-located with one of the wind turbine generators; and an offshore substation having a bus bar (see Fig. 1), wherein the array transformers of the plurality of wind turbine generator arrays are electrically connected to the bus bar, and wherein the bus bar is directly electrically connected to at least one of an export cable or an High Voltage Direct Current (HVDC) converter (see Figs. 1, 2A, 2B).

The method is disclose mutatis mutandis.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al (US 2013/0200714).
Pan et al discloses, regarding,
Claim 30, an offshore substation for an offshore wind farm (paragraph 0002), comprising: at least one shunt reactor for reactive power compensation of at least one export cable (see Figs. 2, 5; paragraph 0028, 0030), where the at least .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al in view of Abolhassani et al (US 2010/0133816).
Alston et al discloses all of the elements above.  However, Alston et al does not disclose not having a step up transformer.
On the other hand, Abolhassani et al discloses a wind turbine system in which it is desirable not to have a step up transformer (see paragraph 0025; see Figs. 7, 9, 10).
.

Claims 17, 18, 19, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al in view of Pan et al (US 2013/0200714).
Alston et al discloses all of the elements above.  However, Alston et al does not explicitly disclose some of the elements below.
On the other hand, Pan et al discloses, regarding, 
Claim 17, the offshore substation further comprises at least one shunt reactor for reactive power compensation of the export cable (see paragraph 0030, 0028).  

Claim 18, the at least one shunt reactor is adapted for supplying electrical power for operating the offshore substation (see paragraphs 0028, 0030).  

Claim 19, wherein the offshore substation does not have an emergency diesel generator (since no diesel engine is mentioned and the system is offshore).

Claim 30, an offshore substation for an offshore wind farm, comprising: at least one shunt reactor for reactive power compensation of at least one export cable, where the at least one shunt reactor is adapted for supplying electrical power for operating the offshore substation (see paragraphs 0028, 0030; Figs. 3, 5).
.

Claims 20 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al in view of Moeller et al (US 9,377,009).
Alston et al discloses all of the elements above.  However, Alston et al does not disclose not the elements below.
On the other hand, Moeller et al discloses, regarding,
Claim 20, one of the plurality of wind turbine generator arrays further comprises an earthing reactor 122 or an earthing transformer (see Fig. 3).  

Claim 21, the earthing reactor or earthing transformer is combined with the array transformer (see Fig. 1).  

Claim 22, the earthing reactor is designed and rated to wholly or partially compensate an array cable (see Fig. 1).  

Claim 23, the earthing reactor or earthing transformer is placed on one of the wind turbine generators of the wind turbine generator array (see Fig. 1).  

Claim 24, the array transformer is arranged on a platform or support structure mounted on the co-located wind turbine generator (see Fig. 3).  



It would have been obvious before the effective filing date of the claimed invention to disclose the wind system/method as disclosed by Alston et al and to modify the invention per the limitations taught by Moeller et al for the purpose of improving the installation of transformers of a wind turbine.

Claims 26 – 29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al in view of Tunbjer (US 2015/0259050).
Alston et al discloses all of the elements above.  However, Alston et al does not disclose not the elements below.
On the other hand, Tunbjer discloses, regarding,
Claim 26, the offshore substation comprises a superstructure and a substructure (see Fig. 3).  

Claims 27, 34, the substructure comprises a monopole (see Fig. 3).  

Claim 28, the substructure comprises a jacket (see Fig. 3).  

Claims 29, 34, the substructure comprises a three-leg jacket (see Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to disclose the wind system/method as disclosed by Alston et al and to modify the .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al and Pan et al as applied to claim 30 above, and further in view of Abolhassani et al (US 2010/0133816).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose not having a transformer.
On the other hand, Abolhassani et al discloses a wind turbine system in which it is desirable not to have a step up transformer (see paragraph 0025; see Figs. 7, 9, 10).
It would have been obvious before the effective filing date of the claimed invention to disclose the combined wind system/method as disclosed above and to teach not having transformers in the system for the purpose of reducing the cost associated with wind turbines.


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alstom and Pan et al as applied to claim 30 above, and further in view of Tunbjer (US 2015/0259050).

On the other hand, Tunbjer discloses,
Claim 32, the offshore substation comprises a superstructure and a substructure, and wherein the substructure comprises a three-leg jacket or a monopole (see Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to disclose the combined wind system/method as disclosed above and to modify the invention per the limitations taught by Tunbjer for the purpose of making a durable and cost effective wind farm system.

Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not persuasive.
Regarding the 112, 2nd, more specifically, with respect to the word “co-located”, it is not clear, in the claims, the physical/spatial location or the relationship of the transformer with respect to the wind turbine.  Paragraph 0029 of the specification mentions that the transformer can be placed on the wind turbine or away from the wind turbine.

The claim language is vague and unclear.

Regarding the remark pertaining to the Alston et al, claim 30 discloses very broadly that the “bus bar is directly electrically connected to at least one of an export cable or a HVDC converter”.
First of all, the words “electrically connected” imply that there is electrical energy flowing between the bus bar and a cable or a converter.  There are no components diverting or re-routing the flowing of energy between such components to a different component or location.  Thus, since the prior art discloses that electrical energy is flowing in between the bus bar and at least a cable/converter, it can be interpreted that such components are directly connected to each other.  It is noted that Alston et al discloses that the electrical energy is not being diverted ore re-routed to another different component (e.g. energy storage) or location.
Moreover, claim 30 discloses that the bus bar is directly electrically connected to at least one of an export cable.  Alston et al discloses having a bus bar 4 being directly electrically connected to an export cable.  Since the claims have not define, in the claims, what an export cable is, the most broadest reasonable 
Alston et al shows a bus bar being directly electrically connected to an export cable/cable (see Fig. 2A).
The claim language is very broad, thus the Prior Art applies to the claims as disclosed.

Regarding the remarks pertaining to Pan et al (claim 30), the claim discloses very broadly a device for providing reactive power compensation to another device.  Pan et al discloses providing reactive power compensation to the whole system, which obviously includes the cables (paragraph 0023, 0028 - 0030).
Moreover, Pan et al further discloses an offshore substation (see Figs 1, 2) and such offshore substation is dynamically monitored for reactive power changes/compensation, thus a device for performing reactive power compensation is present (see paragraphs 0022, 0023).
Furthermore, electrical power is provided via the main power stations (e.g. elements 12; see Fig. 1) “for supplying electrical power for operating the offshore substation”.  Pan et al teaches that it is well known to use shunt devices in electrical stations (paragraph 0028), thus using a shunt device for substation is implied to be disclose since such shunt devices are needed in substations.

Regarding the remarks pertaining to claim 16, the claims discloses that the system does not have a step up transformer.  The claims do NOT mention any functionality of relating the step up transformer to a medium voltage output.  As claim 16 is presented, Abolhassani et al teaches the broad disclose claim subject matter of “does not have a step up transformer”.

Regarding the remark pertaining to claims 17 – 19, 30, that the prior art fails to disclose “AC array of cables”, such limitation is not disclose in the claims.  Moreover, Alston et al discloses using a plurality (array) of cables (see Fig. 2A).

Regarding the remark pertaining to claims 20 – 25, Moeller et al discloses the claimed limitations as broadly presented.  Moreover, in response to applicant's argument that Moeller is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Moeller et al is related to the electrical production of energy via wind turbines (see abstract).  Moreover, Moeller et al discloses using a reactor and 

Regarding the remarks pertaining to claims 26 – 29, 34, it was mentioned that Tunbjer et al fails to deal with electrical issues, cables, substations.  First of all, the base reference Alston et al teaches such features.  Tunbjer was cited to teach different claim features, as the ones disclosed in claims 26 – 29, 34.
Furthermore, in response to applicant’s argument that there is no implicit teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the base reference Alston et al and Tubjer are related to wind turbines, mores specifically, offshore wind turbines.  Such knowledge taught by both prior arts would have been easily recognized by someone having ordinary engineering skill in the field.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

October 21, 2021